Citation Nr: 0316576	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  03-13 858	)	DATE
	)
	)


THE ISSUE

Whether an November 1984 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
denying entitlement to an increased rating for seizure 
disability and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Moving party represented by:  Foster A. Glass, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from June 1968 to October 1969.

In a November 1984 decision, the Board denied entitlement to 
an increased rating for seizure disability and entitlement to 
TDIU.

In a statement received by the RO in April 2003, the 
appellant's representative asserted that the November 1984 
decision contained clear and unmistakable error (CUE).  

On November 21, 1997, Public Law 105-111 (codified at 38 
U.S.C.A. §§ 5109A and 7111) was enacted to permit revisions 
of Board decisions on the basis of CUE.  38 U.S.C.A. § 
7111(a) (West 2002).  Review to determine whether CUE exists 
in a final Board decision may be initiated by the Board, on 
its own motion, or by a party to the decision.  38 C.F.R. § 
20.1400 (2002).  Such motions are subject to filing and 
pleading rules.  38 C.F.R. § 20.1404 (2002).  The Board 
points out that although the representative used the term 
"reconsideration" in labeling his pleading document, he 
clarified therein that the veteran's surviving spouse was 
alleging CUE in the prior Board decision.  

It is clear that the ultimate issue sought is service 
connection for the casue of death.  In a separate decision 
the Board assumed jurisdiction of the issue of whether there 
was an error in a rating decision that denied service 
connection for the cause of death.  The Board granted the 
benefit.  In essence, the grant of that benefit renders the 
issue before the Board essentially moot.  However, the Board 
continues the issue for the limited purpose of accrued 
benefits on a theoretical basis.





FINDINGS OF FACT

1.  In a November 1984 decision, the Board denied entitlement 
to an increased rating for seizure disability and entitlement 
to TDIU.

2.  Neither the veteran's surviving spouse nor her 
representative was a party to the 1984 Board decision.


CONCLUSION OF LAW

As neither the veteran's surviving spouse nor her 
representative qualify as a moving party, the Board has no 
jurisdiction to adjudicate the merits of a motion for 
revision of a November 1984 Board decision.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act 
provisions are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).

The Board finds that it may not, as a matter of law, address 
the merits of the motion.  In this matter, the question that 
initially arises is whether the veteran's surviving spouse or 
her representative may act as a moving party.  Pursuant to 38 
C.F.R. § 20.1400 neither one may.

"Review to determine whether CUE exists in a final Board 
decision may be initiated by the Board, on its own motion, or 
by a party to that decision (as the term "party" is defined 
in Rule 1401(b) (§ 20.1401(b) of this part) in accordance 
with Rule 1404 (§ 20.1404 of this part)."  38 C.F.R. § 
20.1400(a) (2002).  Turning to 38 C.F.R. § 20.1401(b) (2002), 
the term "party" for the purpose of CUE motions, ". . . means 
any party to the proceeding before the Board that resulted in 
the final Board decision which is the subject of a motion 
under this subpart . . ."  38 C.F.R. § 20.1401(b) (2002).  
Such a restriction on who may act as a moving party is 
consistent with the requirement of 38 U.S.C.A. § 7111(c) 
(West 2002) that motions may be made only by the claimant or 
the Board.  (A "claimant" in such circumstances refers only 
to the disability benefits claimant affected by the Board's 
earlier decision, not to any survivor.  See Haines v. West, 
154 F.3d 1298, 1301 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 1249 (1999).)  Consequently, since the surviving spouse 
and her representative each lack standing as a moving party, 
the motion with respect to the 1984 Board decision must be 
dismissed. 


ORDER

The motion to revise the November 1984 Board decision on the 
basis of CUE is dismissed.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




